COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS


                                              §
 EL PASO COUNTY WATER                                        No. 08-16-00231-CV
 IMPROVEMENT DISTRICT NO. 1,                  §
                                                                 Appeal from
                       Appellant,             §
                                                          County Court at Law No. 6
 v.                                           §
                                                           of El Paso County, Texas
 COMANCHE TRAIL PIPELINE, LLC,                §
                                                             (TC # 2016DCV0255)
                       Appellee.              §


                                       JUDGMENT

       The Court has considered this cause on the record and concludes the appeal should be

dismissed, in accordance with the opinion of this Court. We therefore dismiss the appeal. We

further order Appellant to pay all costs of this appeal. We further order that this decision be

certified below for observance.

       IT IS SO ORDERED THIS 25TH DAY OF JANUARY, 2017.


                                     ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.